Exhibit 99.1 ChinaNet Online Holdings Reports First Quarter 2012 Financial Results Provides FY2012 revenue and net income guidance of $42 million and $2.8 million, respectively Management to host Conference call on Tuesday, May 22nd at 8:30amET BEIJING, May 22, 2012 ChinaNet Online Holdings, Inc. ("ChinaNet" or the “Company”), (Nasdaq:CNET), a leading B2B (business to business) Internet technology company providing online-to-offline ("O2O") sales channel expansion services for small and medium-sized enterprises (“SMEs”) and entrepreneurial management and networking services for entrepreneurs in the People's Republic of China, today announced financial results for the first quarter 2012. Summary Financials First Quarter 2012 Results (USD) (Unaudited) Q1 2012 Q1 2011 CHANGE Sales $14.9 million $7.0 million +113% Gross Profit $2.4 million $5.0 million -52% Gross Margin 16% 71% -77% Net (Loss)/Income Attributable to Common Stockholders ($0.4 million) $2.6 million -115% EPS (Diluted) -114% First Quarter 2012 Financial Results Revenues for the first quarter of 2012 increased by 113% to $14.9 million from $7.0 million in the first quarter of 2011, primarily due to an increase in revenues from the sale of TV and internet advertising and marketing services on the Company’s web portals. TV advertising revenue increased significantly to $10.4 million for the three months ended March 31, 2012 from $0.7 million in the same period in 2011. TV advertising revenues were generated by selling approximately 10,396 minutes of advertising time purchased from provincial TV stations as compared with approximately 835 minutes of advertising time that we sold in the same period in 2011. Revenue from internet advertising and marketing increased by 50% to $4.3 million, as compared to the first quarter of 2011 due to the addition of Sooe.cn and increasing the number of clients on Liansuo.com. Q1 2012 Revenue Breakdown by Business Unit (USD in thousands) Q1 2012 % Q1 2011 % % Change Internet Advertisement $ % $ % +49.8
